Citation Nr: 1721839	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  08-01 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) since July 15, 2009.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1968, including service in the Republic of Vietnam.  His decorations include the Vietnam Service Medal with 3 Bronze Stars and Republic of Vietnam Gallantry Cross with Palm Unit Citation.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  (In this regard, an April 2010 VA examination was associated with the record within one year of that decision, and the RO did not discuss whether such report constituted new and material evidence within the one year appeal period of that decision.  Thus, that decision did not become final and is the one on appeal to the Board.  38 C.F.R. § 3.156(b); Beraud v. McDonald, 766 F.3d 1402 (Fed. Cir. 2014).)

In October 2011, the Board issued a decision denying entitlement to an initial rating in excess of 30 percent for PTSD prior to July 15, 2009 and in excess of 50 percent since July 15, 2009 as separate issues.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2012 Order, pursuant to a Joint Motion for Partial Remand (JMPR) filed by the parties, the Court vacated and remanded the portion of the decision denying an initial rating in excess of 50 percent for PTSD since July 15, 2009.  In September 2012, the Board issued a decision denying a rating in excess of 50 percent for PTSD since July 15, 2009.  In a July 2013 Order, pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court vacated and remanded the decision to the Board.  

In May 2014, the Board determined that a claim for a TDIU had been raised by the record, and remanded that issue, as well as the claim for an increased rating for PTSD.  The Board again remanded the claims in July 2015.  The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the July 2015 Board remand, the Veteran was provided an updated VA examination.  The June 2016 VA examiner opined that the Veteran has "occupational and social impairment with reduced reliability and productivity," and determined that if his "employment consists of minimal interactions with customers, his PTSD symptoms would have a minimal impact on his ability to perform his work duties."  The Board finds that this opinion is of limited probative value, as it appears, in part, to be based on an inaccurate factual premise.  Specifically, the examiner stated that the Veteran "demonstrates a strong work ethic given his current behavioral activation and approximately 55 years of consistent work history which is free of any disciplinary problems."  In addition, the examiner noted that the Veteran denied any verbal or physically aggressive behaviors.  However, the December 2008 VA examiner noted that the Veteran was fired from his most recent full-time job in 2004 because of an angry outburst at a staff meeting.  Further, that same examiner noted that the Veteran was "currently working at a part-time job and he reported that he experiences problems at work due to his angry outbursts and poor concentration."  Additionally, the Veteran's former employer, H.C.M., indicated in a May 2010 letter that the Veteran was terminated from his part-time employment due to the effects of his PTSD symptomatology, in that "his PTSD symptoms prohib[]ited him from doing his duties to his fullest capabilities."  The employer noted that the Veteran evidenced severe memory problems, would isolate himself from other employees and customers, making customer interaction nearly impossible, and sometimes had arguments or disagreements with customers.  Thus, because the June 2016 VA examiner's conclusion and supporting information was based on an inaccurate factual premise, an addendum opinion is necessary.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an incomplete or inaccurate factual premise are not probative).

Moreover, the Veteran has reported full time work in 2004, part time employment with H.C.M. as noted above, and unsuccessful attempts to work "over the past few years," in an August 2013 VA treatment record.  However, his application for TDIU (VA Form 21-8940) indicates he last worked in 2000.  Therefore, on remand he should be requested to complete another TDIU application providing information about his post-2000 employment.  Outstanding VA treatment records should also be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete another application for a TDIU (VA Form 21-8940), and specifically provide information on the following in block 16:

(a) his full-time job in 2004 from which he was fired because of an angry outburst;
(b) his part-time job at McWhorter's Farm Implement and Feed Store; and
(c) any other full or part-time employment since 2000, include all unsuccessful attempts to work "over the past few years," as reported in an August 2013 VA outpatient record.

2.  Obtain all outstanding VA treatment records.

3.  Then obtain an addendum opinion from the June 2016 VA examiner, or another psychiatrist, if unavailable.  No additional examination of the Veteran is needed, unless the examiner determines otherwise.  The claims folder, and a copy of this remand, must be provided to and reviewed by the examiner.  

The examiner is requested to prepare an addendum opinion discussing the impact of the Veteran's PTSD on his social and occupational functioning.  Specifically, the examiner is asked to comment on the June 2016 findings that the Veteran's PTSD is manifested by "occupational and social impairment with reduced reliability and productivity," that if his "employment consists of minimal interactions with customers, his PTSD symptoms would have a minimal impact on his ability to perform his work duties," and that the Veteran "demonstrates a strong work ethic given his current behavioral activation and approximately 55 years of consistent work history which is free of any disciplinary problems" in light of the following:

(1) The December 2008 VA examiner's notation that the Veteran was fired from his most recent full-time job in 2004 because of an angry outburst at a staff meeting, and indication that the Veteran was "currently working at a part-time job and he reported that he experiences problems at work due to his angry outbursts and poor concentration;" and

(2) The May 2010 letter from the Veteran's former employer, H.C.M., indicating that the Veteran was terminated from his part-time employment due to the effects of his PTSD symptomatology, in that "his PTSD symptoms prohib[]ited him from doing his duties to his fullest capabilities," and that he evidenced severe memory problems, isolative behavior (making customer interaction nearly impossible), and sometimes engaged in arguments or disagreements with customers.

Please provide a robust rationale for any conclusions reached in this regard.

3.  Then after taking any additional development deemed necessary, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

